Citation Nr: 0401081	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-03 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran active service from May 1982 to May 1986, and 
from February 1988 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Columbia, South 
Carolina, which determined that the criteria for reopening a 
claim for service connection for low back strain had not been 
met.  The case has since been transferred to the Jackson, 
Mississippi RO.  

In a written brief presentation, received in October 2003, 
the veteran's representative raised the issue of whether an 
RO decision, dated in December 1991 (denying service 
connection for low back strain), was clear and unmistakable 
error.  This issue has not been adjudicated by the agency of 
original jurisdiction, and is referred to the RO for 
appropriate action.  

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1995, the RO 
denied the veteran's claim that new and material evidence had 
been received to reopen his claim of entitlement to service 
connection for a back injury.

2.  The evidence received since the RO's December 1995 
decision denying the veteran's claim for service connection 
for a back injury, which was not previously of record, and 
which is not cumulative of other evidence of record, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSION OF LAW

New and material evidence has been received since the RO's 
December 1995 decision denying the veteran's claim for 
service connection for a back injury; the claim for a low 
back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, there has been a significant change in 
the law in 2000 with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this decision, the Board has reopened the 
appellant's claim, and directed that additional development 
be undertaken.  Therefore, any discussion of whether VA has 
complied with the VCAA at this time would be premature.  

A review of the claims file shows that in December 1991, the 
RO denied a claim for service connection for a back injury.  
There was no appeal, and the decision became final.  See 
38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  See 38 C.F.R. § 3.158 (2003).

In November 1995, the veteran applied to reopen the claim.  
In December 1995, the RO denied the claim after determining 
that new and material evidence had not been presented.  In 
its notice, the RO informed the veteran that he had not 
submitted any evidence in support of his claim, and that he 
had 60 days to submit such evidence.  A timely response was 
not received, nor was a timely notice of disagreement filed, 
and the claim is therefore considered to have been abandoned 
and to have become final.  Id., 38 U.S.C.A. § 7105(c).  In 
December 2000, the veteran again filed to reopen the claim.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of this claim was the RO's 
decision dated in December 1995.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's December 1995 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The evidence of record at the time of the RO's December 1995 
decision included service medical records.  These records 
included reports dated in 1990 which showed that between July 
and September, the veteran received treatment for back 
symptoms and sciatica.  The veteran reported a history of 
back pain dating back to a 1985 injury.  An X-ray was 
essentially normal.  The assessments included "low back pain 
vs. HNP (herniated nucleus pulposus)," and chronic low back 
pain.  There was also a notation of "chronic low back pain, 
radiculopathy by sx's (symptoms) not by sign."  The service 
medical records also contained two examination reports, dated 
in October 1987 and July 1989, which showed that the 
veteran's spine was clinically evaluated as normal.  
Accompanying "reports of medical history" showed that the 
veteran was noted to have recurrent back pain (October 1987) 
and "back pain NCD" (not considered disabling) (July 1989).

The post-service medical records consisted of a VA 
examination report, dated in November 1991, which showed that 
the veteran's musculoskeletal system was normal, and that 
there was no diagnosis involving the spine. 

At the time of the RO's December 1995 denial of the claim, 
there was no competent evidence showing that the veteran had 
a low back condition, or that a low back condition was 
related to the veteran's service.  

Evidence received since the RO's December 1995 decision 
includes additional service medical records, and VA 
outpatient treatment reports dated between 1995 and 2002.  

The service medical records received after December 1995, and 
which pertain to the veteran's spine are largely duplicative.  
An exception is an April 1985 report noting treatment of low 
back pain, with an impression of lumbar strain.  A separation 
examination report, dated in April 1986, shows that the 
veteran's spine was clinically evaluated as normal.  A 
"physical evaluation board" report, dated in January 1991 
(and associated reports), contain diagnoses of a psychiatric 
condition, a pilonidal sinus tract, and mechanical low back 
pain DNEPTE (did not exist prior to enlistment).  These 
reports show that the veteran was found to be unfit for 
further military service as a result of physical disability.  
 
The VA outpatient treatment reports show that in October 
1995, the veteran received treatment for back pain after 
lifting a table, with complaints that the pain radiated into 
the legs.  Subsequently dated reports show periodic treatment 
for low back symptoms, and contain notations of lumbosacral 
disc disease and "rule out sacroilitis."  A June 2000 
magnetic resonance imaging (MRI) report shows that the 
veteran was found to have a HNP at L4-5, as well as a disc 
bulge at L5-S1.  

This evidence was not of record at the time of the RO's 
December 1995 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material evidence.  This evidence 
contains competent evidence which shows that the veteran was 
determined to have had mechanical low back pain during 
service, and that he currently has a low back condition.  

Accordingly, the evidence pertains to one of the evidentiary 
defects which were the bases for the RO's December 1995 
decision.  The Board therefore finds that the submitted 
evidence bears directly and substantially upon the issue at 
hand, that this evidence is probative of the issue at hand, 
and is material.  See e.g., Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  The claim is therefore reopened.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for a low back condition is 
reopened.  


REMAND

The aforementioned medical evidence shows that the veteran 
was found to have mechanical low back pain during service, 
and that his current diagnoses include chronic low back pain.  
He has also been shown to have lumbar spine disc pathology.  
However, an etiological opinion has not yet been obtained.  

Based on the foregoing, the Board has determined that 
additional assistance is 


required and this appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, DC. for the 
following action:

1.  The veteran should be scheduled for a 
VA examination in order to ascertain the 
nature of any spine disease present and 
the diagnosis thereof.  The examiner 
should review the claims file in 
association with the examination.  The 
examiner should be asked to conduct all 
necessary tests and studies, and to 
provide an opinion to the following 
question: Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
has a spine disorder that is related to 
his service.  A complete rationale should 
be given for all opinions and conclusions 
expressed.   

2.  The RO must review the claims file 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



